 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDwelfare funds were in jeopardy and when Maupai offered to guarantee the paymentsagreement failed because Pierson'srequest for a withdrawal of the charge wascountered by Maupai's request for assurance against a work stoppage on the next job.I thereforefind that Local825 neither caused the work stoppage at the Manor onJuly 8 by inducing or encouraging Espositoand Williamsto refuse to perform serv-ices nor that it induced or encouraged them to continue to refuse to perform anyservices.To make either finding I would have to reject intotothe testimony ofEsposito,Williams, and Pierson,not on the ground that it is contradictedby othertestimonyor byinconsistent independent evidence but on the ground that, as mem-bers and officers of a labor organization,their testimony is unworthyof belief.Myrejection of that proposition is utter.Ifind no evidence to support the allegation that Respondent induced or en-couraged any employeeof Ernstto engage in a strike or a refusal to perform anyservices in violation of Section 8(b) (4) (1) (B) of the Act.CONCLUSIONS OF LAW1.Respondent is a labor organizationwithin the meaningof Section 2(5) ofthe Act.2.R. G. Maupai Co., Inc., and John Ochs are employersengaged in commercewithinthe meaningof Section 2(6) and (7) of the Act.3.Respondent has not induced orencouraged any individual employed by anyperson engagedin commerceor inany industryaffecting commerce to engage in astrike ora refusal toperform anyservices norhas Respondentthreatened,coerced,or restrainedany personengaged in commerce or inan industryaffecting commerce,in either case,for an object proscribed by orin violation of Section8(b) (4) (i) and(ii) (B) ofthe Act.[Recommendations omitted from publication.]Edward H.McLaughlin,McLaughlin Industrial Distributors,Inc., Contract Builders Hardware,Inc., and Union Hardware& Metal Company, all formerly Union Hardware & MetalCompanyandWarehouse,Processing&DistributionWork-ers'Union,Local26.Case No. 01-CA-4054. January 06, 1962DECISION AND ORDEROn October 16, 1961, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Report at-tached hereto.Thereafter the Respondents, the General Counsel, andthe Union filed exceptions to the Intermediate Report and briefs insupport thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record''The Respondents'request for oral argument is hereby denied as the record,includingthe exceptions and briefs,adequately pre,,ents the issues and positions of the parties135 NLRB No. 60. EDWARD H. McLAUGHLIN, ETC.587in the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modificationsin the portions of the Intermediate Report entitled "The Remedy" and"Recommended Order."The Trial Examiner recommended, in order to remedy the viola-tions of Section 8(a) (3), that the Respondents be directed to offer tothe discriminatees immediate transfer and hire in accordance with theprovisions of the August 22, 1960, contract 2 relating to hire and trans-fer of employees or such modifications thereof as shall be agreed uponin collective bargaining with the Union.Thus, the recommendedcriteria for such transfer and hire appear to be partly contingent uponthe Respondents' compliance with the portion of the instant order de-signed to remedy the unlawful refusal to bargain. This may postponethe restoration of the employees' rights until such time as the Re-spondents and the Union reach agreement. Such -a delay is unwar-ranted.Accordingly, we see no reason to depart from our usual orderof reinstatement in cases similar to the instant one 3 and shall modifythe Trial Examiner's recommended order to require that the employeeslisted in the appendix be offered immediate transfer and hire, with-out prejudice to their seniority and other rights and privileges, dis-missing, if necessary, all persons who would not have been employedor transferred but for the Respondents' discriminatory selections.Such transfer and hire shall be offered, without discrimination againstany employee because of union affiliation or activities, in accord withthe Respondents' usual method of operation, following a system ofseniority, or other nondiscriminatory basis. If there is then no suffi-cient employment immediately available for all discriminatees, anydiscriminatees remaining shall be placed upon a preferential hiringlist prepared in accord with the above principles, and shall thereafter,in accordance with such list, be offered employment as such employ-ment becomes available and before other persons are hired for suchwork.4We shall also order the Respondents to make whole the employeesnamed in the appendix attached hereto against whom it has discrimi-nated for any losses they may have suffered because of the Respond-ents' discrimination, by payment to each of them of a sum of moneyfrom the date of such discrimination to the date of the offer of rein-statement or placement on a preferential list.As it is possible, however, that one or more of these employees mightnot have been retained on the Respondents' payrolls if the Respond-ents' selection had been made on a nondiscriminatory basis, this possi-9 That contract was for a period of 2 years.S See,e g., Sidele Fashions, Inc, et al.,133 NLRB 5474Walsh-Lumpkin Wholesale Drug Company,129 NIiRB 294, 296, 297.United Butcher8Abattoir,Inc,123 NLRB 946, 959. 588DECISIONS- OF NATIONAL LABOR RELATIONS BOARDbility will be taken into consideration in determining the amounts ofbackpay due to these employees in compliance with our Order herein.ORDER5Upon the entire record in this case, and pursuant to Section 10(c)of the Act, the National Labor Relations Board hereby orders that theRespondents and each of them, their officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with the Union as the ex-clusive bargaining representative of all their employees in the follow-ing unit, which we have found to be appropriate herein :All Respondents' warehouse and maintenance employees, includ-ing leadmen 'and warehouse clerical employees, excluding allothers incldilig office and clerical employees, guards, productioncontrol employees, professional employees, and supervisors asdefined in the Act.(b)Discouraging membership in the Union, or in any other labororganization of their employees, by discriminating in any manner inregard to their hire, transfer, tenure, or any term or condition ofemployment.(c) In any other manner interfering with, restraining, or coercingtheir employees in the right to self-organization, to form labor organi-zations, to join or assist the Union, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from, anyor all of such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as authorized in Section 8(a) (3) of the Act, as amended bythe Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Union as the exclu-sive representative of their employees in the previously describedappropriate unit, with respect to hire and transfer of employees, ratesof pay, wages, hours of work, and other terms and conditions ofemployment, and, if an understanding is reached, embody such under-standing in a signed agreement.(b)Offer immediate hire and transfer to their respective payrolls,without loss of seniority or other rights and privileges, to those em-ployees whose names appear in the appendix attached hereto, andmake them whole for any loss of pay they may have suffered as a result5 Section 2(a). (b), (c), and (d) of this Order do not apply to Edward H. McLaughlin,Sr., in his individual capacity. EDWARD H. McLAUGHLIN, ETC.589of the discrimination against them, in the manner set forth in the sec-tion of the Intermediate Report entitled "The Remedy," as modifiedabove.(c)Place all persons whose names appear in the appendix otherthan those who are offered transfer and hire in conformity with Sec-tion 2 (b) above, on a preferential hiring list in the manner as set forthin the section entitled "The Remedy," as modified above, of theIntermediate Report.(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay dueunder the terms of this order.(e)Post at their operations in Pico Rivera and Los Angeles,' Cali-fornia, respectively, copies of the notice attached hereto marked"Appendix."Copies of said notice, to be furnished by the RegionalDirector for the Twenty-first Region, Los Angeles, California, shall,after being duly signed by representatives of the Respondents, beposted by the Respondents immediately upon receipt thereof, and bemaintained by them for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure thatsuch notices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith.6In the event that this Orderisenforcedby a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decreeof the United States Court of Appeals,Enforcingan Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL, upon request, bargain collectively with Warehouse,Processing & Distribution Workers' Union, Local 26, as the exclu-sive representative of all our employees in the unit describedbelow, with respect to the hire and transfer of employees, rates ofpay, wages, hours of employment, or other conditions of employ-ment, and if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is: All ourwarehouse and maintenance employees, including leadmen andwarehouse clerical employees, excluding all others including office 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDand clerical employees, guards, production control employees, pro-fessional employees, and supervisors as defined in the NationalLabor Relations Act.WE WILL NOT, by refusing to bargain with the aforesaid labor-organization, or by discriminating in regard to hire or transfer,or any term or condition of employment, or in any other manner,interfere with, restrain, or coerce our employees in the exercise ofthe right to self-organization, to form labor organizations, to,join or assist the above-named Union, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in collective bargaining or other-mutual aid or protection, or to refrain from any or all such activi-ties except to the extent that such right may be affected by anagreement requiring membership in a labor organization asauthorized by the National Labor Relations Act, as amended bythe Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer the following employees immediate transfer andhire to positions they would have occupied absent discrimination,.,without prejudice to their seniority and other rights and privi-leges, and make them whole for any loss of pay they may have:suffered as a result of the discrimination against them.G. AndersenA. CraineJ. JensenC.AndersonK. CraineJ. JohnsonE. AndersonA. CuadradoD. JunemanI.AndrewsM. DasseroJ.KeimT. AndrewsJ.DickenW. KennicuttJ.ArmstrongH. DobbsJ.KingJ. BakerR. Dobbs0. KreutzerH. BarcliftA. DominguezH. LewisS.BerryR. DowisA. LoeraP. BoagA. DowneyR. LugarW. BooneR. DunbarD. LynchC. BroseF. DyerR.MagnessH. BrownD. Easum 'J.MartinW. BushardR. FaithN. MartinichF. CampbellD. FarewellS.MatlackN. CantrellJ.FarraceE.MayberryW. CarlsonE. GardnerL.McCreaR. CasiasG. GettleJ.McGrathP. CassidyG.HallE.McGuireF. CataneseL.HamiltonR.McIntyreM. CatronF.HancockG.McKayL. ChastainR. HardingJ.McNamaraE. ChastineJ.HernandezR.McNamaraJ.CimoL.HigginsonA. MillarR. CobbM. HillegassA. MitchellD. CoffinW. HintonJ.MitchellW. CorbettA. HoffmanJ.MorganJ.Coulson0.HolteM. MuellaP. CowanP.HolteJ.Mumford EDWARD H. McLAUGHLIN,ETC.591M. MuroR. RecobJ. StipecR. NicholsAl.ReynoldsIV. TarrS.NielniecJ.ReyonD. ThiebaudR. NugentS.RiccioL. ThompsonJ.OlsonM. RichardsM. ThorsenR. OstromP. RisserAl.TullockA. PanclcL. RobbinsE. UllingerA. ParkerJ. SawayaG. VandiverJ.Phillips0. SchaeferC.VinskiR. PhillipsB. SchielerJ.WatfordA. PodraskyJ. ScholesE.WeslingE. PolleyAl. SchraederII.WheatonE. PresterF. SenterD.WoodenE. ProutyR. SerrenE.WoodenN. RaneyF. SlocumG.WrightL. RatcliffeD. StewartAll our employees are free to become, remain, or refrain from be-coming members of the above-named Union or any other labor organi-zation, except to the extent this right may be affected by an agreementin conformity with Section 8 (a) (3) of the Act.EDWARD H. MCLAUGHLIN,Employer.Dated----------------By-------------------------------------(Representative)(Title)MCLAUGHLIN INDUSTRIAL DISTRIBUTOR, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)CONTRACT BUILDERS HARDWARE, INC.,Employer.Dated----------------By-------------------------------------(Representalive)(Title)UNIONHAIZDWAIu & METAL COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Eastern Columbia Building, 849 South Broadway, Los Angeles14, California (Telephone Number Richmond 9.4711) if they haveany question concerning this notice or compliance with its. provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThe hearingin this proceedinginwhich theGeneralCounsel of the NationalLaborRelations Board, herein called the Board,alleged, in substance,that theRespondents,asalter egoof or successors to Union Hardware&MetalCompany, 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolated Section8(a)(1) and 8(a)(5) of the National Labor Relations Act, asamended, herein called the Act, by refusing to bargain with Warehouse, Processing& Distribution Workers' Union, Local 26, herein called the Union, and in violationof Section 8(a)(1) and (3) of the Act, discriminated against a group of namedemployees because of their union affiliation and activities, was heard by William E.Spencer, the duly designated Trial Examiner, in Los Angeles, California, on certaindates beginning April 18, 1961, and closing April 27. In Respondents' duly filedanswer theallegationsof unfair labor practices were denied.All parties parti-cipated in the hearing, engaged in oral argument at the close of the evidence, andon or before June 30, 1961, filed briefs.Thereafter, on July 27 and August 29,respectively, the Charging Party filed a motion to reopen the record for the receiptof additional evidence (denied) and a motion for reconsideration of the saiddenial (denied).Upon the entire record in the case, my observation of the witnesses, and consid-eration of the briefs filed with me, I make the following:FINDINGS IN FACT1.THE BUSINESSOF THERESPONDENTSUnion Hardware & Metal Company, herein called Old Union, a California cor-poration, until November 30, 1960, was engaged in the warehousingand sale ofhardwareand metalsatwholesale at its principal office and place of businessin Los Angeles, California.For the period January 1, 1960, through November 3,1960, it shipped fromits placeof business directly to points outside California hard-ware items valued in excess of $50,000.McLaughlin Industrial Distributors, Inc., herein called Industrial Distributors, aCalifornia corporation incorporated October 14, 1960, since on or about January 2,1961,has been engaged in the warehousing and saleof industrial hardware at whole-sale, at its warehouse located in Pico Rivera, California.Between November 30,1960, and January 15, 1961, it purchased and transferred to its place of businessin Pico Rivera, California, directly from points outside California, goods and materialsvalued at $23,293 20.Contract Builders Hardware, Inc., herein called Contract Builders, a Californiacorporation incorporated on November 14, 1960, since on or about January 2, 1961,has been engaged in the warehousing and sale of contract builders hardware at whole-sale at itswarehouse in Los Angeles, California.Between November 30, 1960, andJanuary 15, 1961, it purchased and transferred to its place of business in Los Angelesdirectly from points outside California, goods and materials valued at $31,034.34.Union Hardware & Metal Company, herein called New Union, a California corpo-ration incorporated on December 21, 1960, to be engaged in the warehousing and saleof hardware to franchised dealers at wholesale, with its principal office and place ofbusinessin Pico Rivera, California, anticipates that during the period ending No-vember 30, 1961, it shall purchaseand causeto be transported from States otherthan Californiato itsPico Riveraplace of business,warehouse goodsvalued inexcess of $50,000.On the basis of the foregoingstipulatedfacts, it isfound that Old Unionat all timesmaterial herein was, and Industrial Distributors, Contract Builders, and New Unionare, engaged in commerce withinthe meaningof the Act, and that the volume of theirbusiness,considered singly or jointly,meets,or reasonably projectedmeets, all re-quirementsof the Board's formula forassertingjurisdiction.Edward H. McLaughlin,Sr., was,until November 30, 1960, president of Old Unionand chairman of its board of directors; is sole stockholder and chairman of the boardof directors of ContractBuilders;a stockholder and chairman of the board ofdirectors of Industrial Distributors; and chairman of New Union's board of directorsand its solestockholder when such stockis issued.His status as an employer engagedin commercewithin themeaning ofthe Act is reserved forfindingsand conclusionsbelow.H. THE LABOR ORGANIZATION INVOLVEDWarehouse,Processing&DistributionWorkers' Union, Local 26,herein calledthe Union,is a labor organizationwithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Therefusal to bargain1.Old Union and the RespondentsOn April 15,1960,the Union,pursuant to the results of an electionconducted bythe Board,was certified as bargaining representative of employees of Old Union in a EDWARD H. McLAUGHLIN,ETC.593unit of warehouse and maintenance employees, including leadmen and warehouseclerical employees, and excluding all others including office and clerical employees,guards, production control employees, professional employees, and supervisors asdefined in the Act.There is no contest of the appropriateness of the unit and theUnion's certification as bargaining representative of employees therein.On aboutAugust 22, the parties executed a bargaining agreement.On about November 30,Old Union ceased its wholesale hardware business and before, or shortly thereafter,the Respondent Companies were formed. Some of Old Union's employees wereemployed by the Respondents, others were discharged or laid off by Old Union.The allegation that the Respondents unlawfully refused to bargain with the Unionrests on the theory of the General Counsel and the Charging Party that the Respond-ents constitute thealter egoof, or are successors to, Old Union.From about 1900 to the sale of its inventory and some other assets consummatedabout November 30, 1960, Old Union has been owned and controlled in substantialpart by members of the McLaughlin family.At times material herein this familyembraced a comprehensive group of shareholders, including in-laws, nephews, nieces,cousins, etc.Edward H. McLaughlin, Sr., one of the Respondents, since 1942 hasbeen its president and chief executive officer. It was at all times engaged in the ware-housing and sale at wholesale of hardware items and also owned all the stock ofMetal Sales, Inc., a corporation engaged in the warehousing and sale of metals.OldUnion conducted its business at a plant site owned by itself, consisting of realproperty of some 28 acres and structural improvements thereon containing some500,000 square feet, and carried for sale at wholesale some 50,000 inventory items.The average total number of Old Union employees was some 585, but there were lessthan 200 employees in the bargaining unit during the period immediately precedingNovember 30, 1960.For a substantial period prior to November 30, there had been dissatisfactionamong Old Union shareholders with the returns they were receiving on their invest-ment, talk of reducing inventories and closing out certain departments, and areceptivity shown to the sale of Old Union stock.On about August 8, John M.Morehart, a real estate operator, through an escrow arrangement, made Old Union anoffer to buy all of its outstanding corporate shares.'This offer, not being affirmativelyacted upon, was replaced by a new offer of Morehart Land Co, hereinafter calledMorehart, with which the aforesaid John M. Moreheart was associated. This latteroffer, also an escrow arrangement, was dated August 23, and was conditioned uponits acceptance by holders of 80 percent of the corporate shares of Old Union.Theclosing date for the deposit of acceptances by Old Union shareholders was, ultimately,September 30.This condition was met and the escrow closed on November 30. Onthat date, Morehart became the sole stockholder of Old Union and exercised its con-trol by the election of a new board of directors which,in turn,elected new executiveofficers.For reasons immediately apparent, no contention is made that Morehart is asuccessor to Old Union.Before the Morehart-Old Union transaction culminated with the closing of theescrow on November 30, McLaughlin, Senior, who earlier had indicated a desire toretire from the hardware business, indicated his intent to continue in this line ofactivity.McLaughlin, Junior, vice president of Old Union, fixed this time aF lateSeptember or early October.About the same time, as of October 1, Morehart mademanifest its intent not to engage in the wholesale hardware business.This was im-mediately after the requisite number of Old Union shareholders had filed theiracceptances of the Morehart offer. In this connection, it is noted thatin itspurchaseof Old Union, Morehart did not require a covenant that the McLaughlins wouldrefrain from engaging in a competitivebusiness.On November 11, Morehart and Respondent McLaughlin Industrial Distributors,Inc., a California corporation, herein called Industrial Distributors, entered into anagreement whereby, conditioned upon the latter's purchasing the corporate shares ofOld Union, it would cause Old Union to sell to Industrial Distributors, or itsnominee, all assets of Old Union other than land, buildings, certain fixtures andequipment, the capital stock of Metal Sales, Inc., and various equipment, for aconsideration payable in a named sum and assumption of all liabilitiesand obliga-tions of Old Union, with certain exceptions, including, as an exception, liabilities ofOld Union in respect to its bargaining agreement with the Union.The agreementfurther provided for the transfer of Old Union's name and exclusive right toits use.1Morehart's wife owned some 958 shares of Old Union and her brother, Edward C.Scheller, Old Union's vice president in charge of operations and a member of its executivecommittee,owned the same number of shares.V A449-62-vol. 135-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndustrial Distributors had been incorporated on October 14, with the provision thatits corporate stock when issued would issue in amount of 100 shares to McLaughlin,Senior, and 8,000 shares to each of 5 of his children, including McLaughlin, Junior.The shares issued to McLaughlin, Senior, constitute the sole voting stock of thecorporation.McLaughlin, Senior, financed the purchase of stock by his children.Pursuant to the November 11 agreement between Morehart and Industrial Distrib-utors, and subsequent to November 30 when the transaction between Morehart andOld Union culminated, the Thompson-Diggs Company of Sacramento, as IndustrialDistributors' nominee, purchased inventory items of Old Union in such categories assporting goods, household appliances, rubber goods, electrical products, plumbing,mechanics' tools, and general hardware; Broadway Department Store purchased OldUnion's inventory of toys; Respondent Contract Builders Hardware, Inc., hereincalled Contract Builders, purchased certain of Old Union's inventory stock of buildershardware; Respondent Industrial Distributors itself purchased certain of Old Union'sinventory of industrial hardware; and certain miscellaneous assets of Old Union weresold to Republic Steel.2The total of purchases by Industrial Distributors' nominees,other than Contract Builders, was some $1,145,000 in value.Contract Builders'purchases amounted to $128,998 in value and it also received a list of Old Union'scustomers of contract builders hardware.Contract Builders also purchased some$8,500 in value of Old Union's furniture, fixtures, and equipment. Industrial Dis-tributors' inventory purchases amounted to $357,793, and it also acquired some$65,000 in value of Old Union's furniture, fixtures, etc., retaining for its own useonly some $18,000 thereof. Disposition of the assets of Metal Sales, Old Union'swholly owned subsidiary, was not involved in the Morehart-Industrial Distributorstransaction.Mention has already been made of the incorporation of Industrial Distributors.Contract Builders, a California corporation, was incorporated November 14, 1960,and, as previously indicated, it was as a nominee of Industrial Distributors that itpurchased the contract builders inventory of Old Union. Its sole stockholder isMcLaughlin, Senior.Respondent Union Hardware & Metal Company, New Unionherein,was incorporated December 21, and while no stock has been issued anapplication to issue has been filed and admittedly all stock is to be owned byMcLaughlin, Senior.Also, through McLaughlin Distributors, New Union has, oris to acquire, the right to use Old Union's name and sign-the latter apparentlyalready in use. It acquired none of the inventory of Old Union.Whereas Old Union owned the real estate and structures thereon where it con-ducted its business, the Respondents conduct their respective enterprises on leasedproperties geographically apart from the premises of Old Union and from eachother, all in Los Angeles County, California. Since on or about January 2, 1961,Industrial Distributors and Contract Builders have been engaged in their respectiveenterprises, IndustrialDistributors in the warehousing and sale at wholesale ofindustrial distributors items, Contract Builders in the warehousing and sale at whole-sale of contract builders items.New Union, not yet actively engaged in business,is to be engaged in the warehousing and sale of hardware at wholesale to franchiseddealers.Of the some 50,000 inventory items handled by Old Union, only a smallpercentagewas purchased by Industrial Distributors and its nominee, ContractBuilders, and none by New Union.Of Old Union's business, there survives inIndustrial Distributors and Contract Builders only two of its five principal depart-ments or lines of hardware: industrial and contract builders hardware.There is,however, a substantial survival in these two departments, though there has beensome shrinkage in the total of inventory items carried in these two departmentsrespectively by Respondents Industrial Distributors and Contract Builders and thetotal of such items handled by Old Union.At this juncture we can only speculateas to what extent New Union will acquire and handle an inventory with itemscomparable to those handled by Old Union, though it may be inferred that it willsell to franchisedealers atwholesale retail hardware items such as were not ac-quired from the inventory of Old Union by Industrial Distributors or ContractBuilders.Principallinesof hardware handled by Old Union, such as sporting goodsand toys, are not represented in thebusinessof the Respondents at the present time.As of November 25, 1960, there weresome161 employees of Old Union in thebargaining unit.As of the time of the hearing the Respondents had in their employsome 28 employees who would qualify for inclusion in such an appropriate unit.2Admittedly, prior to the closing of the escrow on the Morehart-Old Union transactionon November 30, but after the requisite number of Old Union shareholders had filed theirconsent to the Morehart offer, McLaughlin, Junior, was seeking nominees of IndustrialDistributors who would purchase substantial amounts ofOld Union's assets. EDWARD H. McLAUGHLIN, ETC.595Twenty-seven of these were employed by Old Union up to the time they were carriedover to the payrolls of the respective Respondents.Admittedly, the Respondents have refused to recognize the Union as bargainingrepresentative of their employeesin anappropriate unit and have refused to bargainwith it.This, in general, is the situation which gave rise to the complaint's allegations ofalter ego,successorship, and the refusal to bargain.The evidence, perhaps in partbecause of the high level of competence with which thecasewas litigated, argued,and briefed, each of the opposing positions having been presented skillfully andpersuasively, has been slow to produce in this Trial Examiner's mind the finality ofjudgment that is required of him.Having reached this stage, because I must, Ishall continue this discussion under the headings of continuity of management,employment, and the nature of the business, inasmuch as it is by these steps, suc-cessively, that I have reached my ultimate conclusions on the issue of successorshipand the refusal to bargain.2.Continuityof managementWhile McLaughlin,Senior,was the largest single shareholder in Old Union, hedid not, through his financial interests, control Old Union.Nor can we reasonablyassumecontrol because the balance of the stock was owned by relatives eitherthrough blood or marriage.His own block of stock when added to that owned byhis son, McLaughlin, Junior,his sistersand the latter's children, came to less than 27percent of the total issued stock, and the relationship of other stockowners was toofar removed for an assumption of McLaughlin, Senior, control.As a matter offact I infer that one of the factors prompting McLaughlin, Senior, to favor thedissolution of Old Union and the formation of the Respondent Corporations washis desire to escape the potentialrestraintsplaced onhis managementof Old Unionby the numerous stockholding relatives and to establish himself, in legal fact as wellas inpractice, completely in control of the business conducted, or to be conducted, bythe new corporations.3None of this, however, negatives the fact that McLaughlin,Senior, was the active directing genius of Old Union, and while there were complaintsregistered by relative stockholders on what they regarded as unsatisfactory returnson their investment, there is no evidence that any of them, directly or indirectly,challengedMcLaughlin'smanagementof the concern.They may have carped andcomplained, as relatives often do, but they constructed no roadblocks to the Mc-Laughlin management.As president and chief executive officer of Old Union since1942,McLaughlin effectively managed and directed its affairs, though his controlwas subject to challenge, whereas his potential control of the respondent corporationsplaced his management of those corporations beyond effective challenge.This po-tential control is based on the fact that he owns all the stock of Contract Builders;owns, or will own when issued, all voting stock of Industrial Distributors; and willown, when issued, all stock in New Union.As evidence that these holdings do notrepresenta silentor inactive control are thepositionshe holds with the respondentcorporations:member of the board of directors and board chairman of ContractBuilders and Industrial Distributors; chairman of New Union's board of directorsand its president.His active direction of labor relations of Old Union and whatmay reasonably be projected as his role with the Respondents is demonstrated byhis designation of Lawrence Dill, vice president,assistantsecretary, and personnelmanager of Old Union, to terminate the employment of Old Union employees and,concurrently as to some, to select and hire from the pool of Old Union employees,employees for the Respondent.Dill, a member of New Union's board of directors,was Industrial Distributors'personnelconsultant to January 31, 1961.Closelyassociated with McLaughlin, Senior,in his managementand control of the Respond-ent Corporations,ishis son,McLaughlin, Junior, vice president of Old Union,together with his father a member ofthe six-manexecutive committee of Old Union,who servesin thesecapacitieswith the Respondent Corporations: president andtreasurer of Industrial Distributors and of Contract Builders,and amember ofNew Union's board of directors.The continuityof top managementwhich, in practice, has effectively controlledand directed, and will direct and control, labor relations policies, is of such sub-stantialdegree that I do not propose to burden this report with a further identifica-tion of managerialpersonnelcarried over from Old Union to the Respondent Cor-porations.It is quite true,as pointedout in Respondents' brief, that of the many'McLaughlin, Junior, testified that his father, prior to the dissolution of Old Union, hadexpressed a desire to get out of the hardware business and "would not remain with thecompany [Old Union] If he did not have control of it. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDstockholders of Old Union, only a few hold stock in the Respondents, but in theabsence of a showing-and there was none-that they actively participated in themanagement of Old Union and exerted some control over its labor relations policies,this has little bearing on the issue of "successorship" as that term is used in decisionsunder the Act. It is an identity in managerial control in which we are primarilyinterested,and from the entire evidence it appears that that identity is verysubstantial.A continuityin managerialcontrol and direction, while a factor in determiningthe issue of successorship, is not necessarily a conclusive or even an essential factor.Obviously, if McLaughlin, Senior, upon the dissolution of Old Union had launcheda new business enterprise, unrelated to the old, and taken the entire managerialpersonnel of Old Union into the new enterprise with him, this new enterprisewould not be a successor to Old Union. On the other hand, as the courts havesaid,"The very nature of the certification of a union as a bargaining agentfor a group of employees impels the conclusion that a mere change in employersdoes not operate to destroy the effectiveness of the certification."N.L.R.B.v. Albert Armato and Wire & Sheet Metal Specialty Co.,199 F. 2d 800, 803 (C.A. 7).See, also, a recent Board decision where there was a complete change in ownership,F. G. McFarland, et al., d/b/a McFarland & Hullinger,131 NLRB 745. It is onlyin combination with other factors that a continuityinmanagerialcontrol takes on,or may take on, decisive weight.3.Continuity of employmentOld Union ceased functioning as a wholesale hardware business on or aboutNovember 30, 1960, its activities as a hardware concern thereafter being largely amatter of "cleaning up."While the closing of the Morehart escrow on November 30marked the change in ownership, it was apparent from the closing date for the filingof acceptances of the Morehart offer that the change would be effectuated. BetweenNovember 25 and December 22, Lawrence Dill, Old Union's personnel director forsome 25 years, at the direction of McLaughlin, Senior, laid off bargaining unit em-ployees of Old Union according to seniority classifications.Concurrently, again atMcLaughlin's direction and while still an officer of Old Union, and on Old Union'spayroll, Dill hired 18 employees for Industrial Distributors and 3 for Contract Build-ers.InFebruary and March 1961, on direction of McLaughlin, Senior, Dill hiredseven employees for New Union.All of these employees hired by Dill for theRespondent Corporations, with a single exception, were former employees of OldUnion.The continuity of employment was such that they did not receive the sever-ancepay paid to Old Union employees who were discharged by Old Union and nothired by the Respondents.In the selection of personnel for the Respondents Dill exercised his own discre-tion and judgment.He went on Industrial Distributors' payroll in January 1961, butdoes not appear to have been employed by Contract Builders.On the basis of histestimony, I find that while there was some change in the status of some of the employ-ees he hired for the Respondent Corporations, such as a reduction in rank from lead-man to rank-and-file employee, and some variations in the duties assigned to them, thegeneral nature of their workassignmentswas similar to, if not identical with, thework they performed for Old Union.Obviously, they qualified for hire by theRespondent Corporations because of their work experience as employees of OldUnion, and because of that experience were qualified and able to do the workrequired of them by the Respondents, respectively.In short, there is no showin; thatthere was sucha substantialchange in the nature and conditions of employmentunder the Respondent Corporations that had they performed that work while em-ployed by Old Union they would have been removed from or would have failed tol'qualify as an appropriate unit.4.Continuity of businessWe approach now what I regard as the most controversial, and perhaps the crucial,element in this case as regards successorship, and the one that has given me mostpause.I approach it by way of hypothesis.Before Old Union acted on the Morehart offer, there was grumbling and dissatis-faction among its shareholders with the returns they were receiving on their invest-ment and talk of a reduction in inventories and the closing out of the toy and someother departments.Thereseemslittledoubt that had Old Union not sold out toMorehart it would have proceeded along theselines,lightening the overhead throughthe reduction in inventories and the closing out of the less profitable lines of hard-ware.Had it done so, drastically reducing its inventories and closing out departments EDWARD H. McLAUGHLIN, ETC.597until it was handling no more hardware items than are now being handled-or areexpected to be handled-by the Respondent Corporations,and handling them onleased property in three separate divisions at different locations,allwithin a geo-graphical area practicable for bargaining on the basis of a single-employer unit, forall the said changes Old Union would have remained in the wholesale hardware busi-ness,with greatly reduced rank-and-file personnel but personnel which would con-tinue to function with substantially the same qualifications and duties previouslyrequired of it.'For example,there is no evidence that had the Respondent discon-tinued its toy, sporting,and household goods departments,and released such person-nel as were employed in those departments,itwould lead us to conclude that theremaining employees would thereby have lost their identity as a homogeneous groupentitled to collective bargaining through the labor organization they had chosen torepresent them. I think there is little doubt that despite such drastic curtailmentand reorganization of operations and their dispersal in three separate physical loca-tions, the bargaining unit would have remained substantially unaltered and bargain-ing obligations would remain fixed for at least a reasonable period after the Union'scertification.The shrinkage of an appropriate unit where its identity and homoge-neity survivein substantial measure no more deprives the employees therein of theirestablished right to collective bargaining through the labor organization they havechosen to represent them,than would the expansion of a unit where a representativenucleus of employees therein has chosen a bargaining representative.4It does notappear to me that the situation with respect to the established right of employees inthe appropriate unit to representation through the union of their choice is differentwhere the shrinkage of the unit comes about because of a change in the identity ofthe employer, provided, of course, there is a substantial continuity in the nature ofthe enterprise.Such continuity, in my opinion, is established in the evidence.Respondents Industrial Distributors and Contract Builders acquired their initialsalesmerchandise from inventories of Old Union and, like Old Union, are engagedin the wholesale hardware business, Industrial Distributors in the selling of industrialhardware, Contract Builders in the selling of contract builders hardware, continuing,in effect, the business of Old Union in two of its five principal departments, and withsome but not overwhelming disparity in the total of inventory items carried by OldUnion in these two departments. In addition to the purchase of inventories of OldUnion, Industrial Distributors obtained the accounts receivable and list of customersof Old Union, and assumed certain of its liabilities; and Contract Builders, asthe nominee of Industrial Distributors, obtained a list of customers of Old Union;both purchased certain-but by no means all-furnishings and fixtures of Old Union.New Union, not yet actively engaged in selling, was assigned the use of Old Union'sname and sign.Quoting from Respondent's brief: "Its business, when engaged in,will be in the limited field of the sale of hardware to such franchise dealers who areunder written contract for the purchase of the majority of their needs from NewUnion hardware."While the franchise system will represent a departure from OldUnion's methods of selling, an application of such new methods by Old Union wouldnot have changed its essential character as a business engaged in selling hardwarewholesale nor would it have affected the qualifications and duties of rank-and-filepersonnel to a degree that would have taken them out of the preestablished bargain-ing unit.That New Union obtained none of the inventory of Old Union has beennoted but all of its employees thus far hired, with one exception, were chosen fromemployees of Old Union, and it is reasonable to infer from all the circumstances ofitsorganization that as a business enterprise it will be closely allied with the otherRespondent Corporations,in the scope and nature of its operations,5 and will besubject to the same overall labor and personnel direction.All of its employees thusfar were hired for it by Dill, an executive officer of Old Union, at the direction ofMcLaughlin, Senior, and its acquisition of the use of Old Union's name and signshows its intention to hold itself out to the public as a continuation of the businessof that firm.There have already occurred some exchange, or loans, of personneland equipment between it and Industrial Distributors.As to the physical dispersion of Respondents' operations, the total geographicalarea involved is such as to make bargaining on the basis of a single-employer unit4I should think the28 personsnow employed by the Respondents constitute a repre-sentative nucleus in a warehouse unit, and these may very well be added to as to thebusiness of the Respondents expands.The initial disparity in numbers between thoseemployed by Old Union and the Respondents is not, I think,of such proportions as tobe controlling.5It would be hard to envisage New Union as a competitor of Industrial Distributorsand Contract Builders. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDpracticable.New Union's operations are located some two blocks from IndustrialDistributors'warehouse,and the location of Contract Builders is not far distant.That Old Union operated from warehouses and realty of considerable value, ownedby itself,whereas the Respondents for their operations lease properties of muchsmaller dimensions,inmy opinion,has no significant bearing on the issue-of sue-cessorship inasmuch as it has no impact on bargaining requirements,thematter inwhich we are here interested.I do not propose to enter here into a further detailed discussion of the financialtransactions by which Morehart acquired the corporate shares of Old Union, setup its own board of directors and executive officers for Old Union,this being con-summated on November 30, 1960, whereas prior to that date, on November 11,Morehart and Respondent Industrial Distributors made an agreement by which thelatter acquired certain assets of Old Union, assumed certain of its liabilities, andacquired exclusive right to the use of Old Union'sname.The operative fact inwhich we are here interested is that Morehart never actively engaged in the whole-sale hardware business in the sense that it constituted an intervening factor whichdefeats the theory of successorship running between Old Union and the RespondentCorporations.6It is the continuity-or lack of it-of the business engaged in whichprimarily engages our attention.That continuity is illustrated by the November 28 letter drafted by McLaughlin,Senior, for distribution to Old Union customers,in which he announced the dissolu-tion of Old Union and the formation of Industrial Distributors and ContractBuilders, and stated, inter alia:Both companies have been formed and are ready to serve you.So it is Busi-ness as Usual on industrial supplies and contract builders' hardware.Thesetwo new companies have purchased the respective inventories from the UnionHardware&Metal Company, and so there will be no interruption in service onindustrial supplies and contract builders' hardware.Neither company willstock housewares,sporting goods or toys.The letter,continuing,stated that the "new Company"would continue to operatefrom Old Union's address until about January 1, 1961,and would retain the sametelephone number.From about November 30, the telephone switchboard respond-ing to Old Union's number answered in these words, "McLaughlin Industrial Dis-tributors,formerly Union Hardware and Metal Company, can I help you, sir?"Calling cards for representatives of Industrial Distributors and Contract Builders,printed in the Old Union shop, described,variously,the two new companies assuccessors of Old Union,or "formerly"Old Union.While I agree with Respondents' counsel that the issue of successorship is not tobe resolved solely on the basis of conclusions found in these communications, in-asmuch as the uniformed-i.e., in the legal sense-opinions of the author or authorsas to what constitutes successorship would not control,but the belief of the Re-spondents that they were carrying on the business of Old Union and their intentionto do so, as expressed in these various communications,is not irrelevant, and suchcommunications consideredas transactionsoccurring on the premises of Old Unionconstitute indicia of successorship.It is of course not enough to sustain the theory of successors'hip to show thatcertain inventories and assets of a defunct company have been acquired and inte-grated in the business of another company, for if this were enough the BroadwayDepartment Store, which acquired Old Union's inventory of toys and related goods,Republic Steel,and other established enterprises which acquired parts of Old Unioninventories,would be successors to Old Union-which,obviously,they are not.The distinction is that the items acquired by these various corporations were merelyintegrated in much vaster preexisting inventories and formed neither the basis of anew enterprise nor the nucleusabout whicha new enterprise was built.Also, asto them, there are lacking such factors as continuity of managerial control and em-ployment,factors which are present, in substantial measure, here.5.The alleged unlawful motiveOn the entire evidence I reject the argument and contention that the wholesalehardware business of Old Union was sold and the Respondent Corporations formedfor the purpose of circumventing the obligation to bargain collectively with the6I have also omitted from this discussion detailed reference to Metal Sales whose stockwas owned by Old Union and which was engaged in the warehousing and sale of metalsAs a separate corporate entity it does not appear to impinge substantially,if at all, onthe issue of the survival of Old Union's bargaining unit in the business of the Respondents. EDWARD H. McLAUGHLIN,ETC.599Union.There is some support for thiscontention.The Morehart offer of August 23coincidedwith the executionof a bargaining agreement.Morehart's relationshipthroughmarriagewith substantial shareholders in Old Union has been mentioned.We could infer that dissatisfactionin dealingwith ,the UnionincreasedOld Union'sreceptivity to such an offer and that Morehart through his connection was notuninformed in the matter.A more telling point is the exception made of Old Union'sbargaining obligations in the assumption of Old Union's liabilities by Industrial Dis-tributorsThere is also the statement of McLaughlin, Junior, at a meeting whichoccurred between representativesof managementand the Union in December, tothe effect that the management of Old Union had not been very "happy" with theUnion and could have gotten along without it, and that the Respondent Corporationswished to be free of the restrictions of the bargaining agreement in the hiring ofpersonnelFinally, there is the alleged discrimination in hire by the RespondentCorporations, to be referred to in detail hereinafter.Assuming that there was suchdiscrimination, this factor and those mentioned above demonstrate that the McLaugh-linmanagement was dissatisfied in its dealings with the Union and proposed, in theformation of the Respondent Corporations, to be free of any obligation to bargainwith it.I am not convinced, however, that the restraint and antagonisms it felt inbeingrequired to bargain with the Union as representative of Old Union employeeswas a moving cause for such a drastic reorganization and realignment of Old Union'saffairs as is represented in the Morehart transaction and the formation of the Re-spondent Corporations.In short, while I believe that in the formation of theRespondent Corporations McLaughlin hoped to be able to shuck off the bargainingobligations of Old Union, I do not believe that such hopes and expectations accountfor the sale of Old Union and the formation of the Respondents.Such unlawful motivation is not, however, an indispensable element in the proofof successorship. Indeed, a very strong case of successorship may be grounded inthe "run-away shop" situation, but in all cases it is the preservation of bargainingrights in an appropriate unit which is the paramount consideration.McFarland &Hullinger, supra.6.The Respondentsas a singleemployerMcLaughlin, Senior's, ownership and control of the Respondent Corporations isof such degree, and his representative capacity as their agent is so manifest, that itismy opinion that he is properlynamed as aRespondent and an Employer 7 jointlywith Industrial Distributors, Contract Builders, and New Union.Successorshiprests, in somedegree, on a finding that the warehouse employees of the Respondentsjointly constitute a unit appropriate for purposes of collective bargaining and a unitwhich is embraced in and defined by the appropriate unit in which the Union wascertified as bargaining representative of Old Union's employees.Ihave foundthat the evidence supports such a finding.For an effective discharge of the bargain-ing obligations and because the facts warrant it, I further find that McLaughlin,Senior, IndustrialDistributors,Contract Builders, and New Union constitute asingle employer for purposes of collective bargaining and that their operations incommerce, considered jointly or singly, bring them within the Board's formulafor asserting jurisdiction.7.Concluding negotiations with the UnionOn November 21, Dill notified the Union that because of lack of work therewould be a layoffof Old Unionemployees beginning November 25.On Novem-ber 22, McLaughlin,Senior, notified Old Union employees in writing that Old Unionwould cease doing business and all its employees would have their employment withOld Union terminated by the end of the year.This notification further stated thatMcLaughlin,Senior, had arranged to have Industrial Distributors bear the cost ofseverance pay for Old Union employees,but Dill testified that such severance paywas actually paidby Old Union.On November 23, in a meeting of managementand union representatives, the Union received-its first official notice of-the formationof the Respondent Corporations.By letter dated December 2, the Union notifiedINK-Senior; 5f-itsposition that Respondents Industrial IUtributors andContract Builders were bound by the Union's agreement with Old Union.Therefollowed, in December, Tour meetings between union and management representa-tives.At the December 7 meeting,Brandlin, a son-in-law of McLaughlin,Senior, anda director and officer of Industrial Distributors,in response to the Union's positionthat its bargaining agreement with Old Union should continue in effect but thatthe Union would discuss possible amendments applicable to changed conditions, saidPThe Act's definition of "employer" includes "any person acting as an agent of anemployer, directlyor indirectly."Section 2(2). 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he would recommend that further negotiations be held.At a second meetingon December 12, Emil Steck, an attorney representing the Respondents, told theunion representative that a new contract might be considered provided there wereextensivemodifications of the Old Union agreement.The Union indicated itswillingness to negotiate.At a subsequent meeting, December 19, Steck advisedthe Union that the Respondents might be willing to enter into an agreement inwhich the Respondents would continue a bargaining relationship with the Union,and there was discussion concerning the application of seniority in selecting personnelfor the Respondents. In addition to management representatives previously men-tioned, these meetings were attended by McLaughlin, Junior.On December 20, Re-spondents' attorney of record in this proceeding, Felix H. McGinnis, informed theUnion that Steck no longer represented the Respondents and that he would meetwith union representatives.At a meeting held that afternoon, McGinnis informedtheUnion of the Respondents' presents position that they did not succeed to OldUnion's bargaining obligations, and negotiations were accordingly broken off.Respondents' refusal to bargain with the Union not being contested, no further com-ment is required at this point.8.Conclusions on the refusal to bargainOn the basis of a combination of the three factors discussed above-continuity ofmanagement, continuity of employment, and continuity of the business engaged in-I have concluded that the evidence, considered as a whole, establishes that the Re-spondents constitute a successor to Old Union, within the meaning of the decisionsunder the Act.It isthe extinction or survival of the bargaining unit that is givendecisional emphasis, and for thatreasonI have not found it necessary to discuss thealter egotheory or to make findings on it. InN.L.R.B. v. Alamo White TruckService, Inc.,273 F. 2d 238, 242 (C.A. 5), the court reversed the Board in its con-clusion of successorship, not for failure of proof of analter egorelationship orbecause there had been a change in ownership, but because as the court viewed theevidence, there was a complete change in the interaction of the employee group andthe management of the alleged successor. "We mean also," the court said, "that,although generally a fluctuation in personnel may be immaterial, here the particularworkers employed by Alamo as a group had little in common with the group em-ployed by White, particularly in regard to unionism."The Board's recent decisioninDiamond National Corporation,133 NLRB 268, appears to me to be based some-what on the samerationale:in both cases the authorities appear to have been con-vinced that there were too many fluctuations in the employer-employee relationshipfor a presumption of continuing union representation.Here there is no showingthat Respondents' employees voted for union representation or are affiliated with theUnion, and no showing to the contrary. The fact remains that the Union was theirduly certified bargaining representative at the time they were transferred from thepayroll of Old Union to the payrolls, respectively, of the Respondents, and there-fore it cannot be said that they had "little in common" with Old Union employees "inregard tounionism."In short, the basis for a presumption of continuing unionrepresentation appearsto meto be present here.8My conclusion, then, is that the Respondents in their refusal to bargain with theUnion as representative of their employees in an appropriate unit violated Section8(a)(5) of the Act, and, derivatively, Section 8(a)(1) of the Act.B.DiscriminationOf the total of some 161 employees in Old Union's bargaining unit as of Novem-ber 25, Dill, acting on instruction of McLaughlin, Senior, laid off or discharged some134.Dill, again acting on instructions of McLaughlin, Senior, transferred to Re-spondents' payrolls or employed by and for the Respondents, the remaining 27.Leaving out of consideration the 27 employed for the Respondents, Dill adhered tothe bargaining agreement in terminating the employment of Old Union employeesWith respect to the 27, the bargaining agreement was ignored and negotiations withthe Union refused 9 It having been found that the Respondents were and are suc-cessors to Old Union, it follows the said action by the Respondents constituted a re-8 Obviously, if the allegation of discrimination in hire is sustained, the case for a con-tinuing union representation relationship is fortified, but I have not relied on that aspectof the case in making these present findings.DRespondents' argument that the Union was required to follow the grievance procedureof its agreement with Old Union before it could initiate this cause before the Board andthe courts is without merit. It could not prosecute its grievance procedure with Old EDWARD H. McLAUGHLIN, ETC.601fusal to bargain and a violation of Section8(a)(5) of the Act.Whether the Re-spondents'action in refusingto apply the provisions of thebargaining agreementwith respect to the transfer and hire of Old Unionemployeesbe regardedas an actof discrimination as well as a refusal to bargain is immaterial insofar as a remedialorderis required,for in either posture of theissuethe only remedy likely to effectu-ate thepoliciesof the Act would bethe restoration of the status quo.Coming to the second phase of the issue of discrimination,the allegation is thatDill, acting for the Respondents,in selecting Old Union personnel for transferor hire,made his selections entirely outside that group of OldUnionemployees known to himto have signed checkoff authorizations,thereby discriminatingagainst them.Thebargaining agreement provided for a checkoff of dues only wherethe employee hadsigned an authorization for such checkoff.Of the 161 Old Union employees in thebargaining unit as of November25, 104 hadsigned authorizations.Checkoff authori-zations were kept on file in OldUnion's payroll department.There isno questionthat Dill,who representedOld Union inthe administrationof thecollective agree-ment, includingthe checkoffprovision,had accessto thecheckoff authorizations, andhad knowledge of the identity of the persons signingthem.Of the some 27 OldUnion employees he selected for hire by the Respondents,not one had signed acheckoff authorization.As remarkedin the General Counsel's brief,where there wasa ratio ofapproximately5:3 as betweenOld Union employees who hadsigned, andwho had not signed checkoff authorizations,the ratio among persons hired for theRespondents by Dill was 0:28.The Respondents'argument at this point is that there is no showingthat Old Unionemployees selected byDill foremployment by the Respondentswerenot also mem-bers of the Union,and for lack of such a showingtherecan be no finding or dis-crimination.It is, of course,perfectlytrue that Dillwould haveno exact knowledgeconcerning the union affiliation or lack of it of persons not signing checkoffauthori-zations.But as between a group of employeeswho hadsigned authorizations for acheckoff of their uniondues anda group who had not signed suchauthorizations andwhose dues, accordingly,were not checked off, what would a man of reasonableintelligence and sagacity infer as tothe probabilityof union affiliation as betweenthe one groupand the other?And if an employer wished to free itself of therestraintof havingto bargain with a union,as thisemployer undoubtedlydid, andhad a choiceof recruiting its personnel from agroup dividedbetween those who hadsigned authorizationsand those who had not,can there beany question where itschoice wouldfall?I alsothink Respondents'able counselhas overlookedor mini-mizedthe importanceof the factthat the signingof checkoffauthorizations is aform of unionactivity,just as much protected against discriminatory action as anyother form ofunionactivity anddiscrimination practiced against a group of employeesbecause of their union affiliations asevidence by the signingof checkoffauthori-zations,discourages union affiliation,aswould any actionwhich would have thereasonable effect of intimidating employees in an open display of their union affili-ationand forcingthem into secret and clandestine exercise of their membershipprivileges.In short, I find that ifDill, in his selectionof Old Unionemployees fortransfer tothe payroll ofthe Respondents,discriminated against those who hadsigned checkoff authorizations,the Respondentsthereby violated Section8(a)(1)and (3) of the Act.Dill's own testimony is that hemade his selections on the basis of such factorsas the employee's demonstratedabilityto performwork, the adaptability for pro-motion,health,and generalknowledge of all Old Union employees acquired over aperiod of approximately 25 yearsduringwhich he hadhired most of the persons inthe bargaining unit,had observed them, helpedtrain them,transfer,and promotethem.Histestimony,of a general nature,did not include a detailed comparison be-tween thosepersons he selectedfor hire by theRespondentsand thosein equivalentclassificationsin thecheckoff group,or an explanationof whynoneof the employeesin the checkoff group measured up to the requiredqualifications,and inview of thestipulation that with asingle exceptionallOld Union employees in thebargainingunit "reasonably performed the duties of the job in which they were employed byOld Union," I can findnothing in his testimony-unless it be accepted as a matter ofcredibility-to offsetall reasonable inferencesflowing fromhis failure to hire a singleemployee from the checkoffgroup.He was a generally agreeableand cooperativewitnessbut I cannot accord himthat degreeof credibility.Respondents'attorneywould explain away some ofthe disparitybetween thecheckoff and noncheckoffgroup by subtractingfrom both groups allfemale employeesUnion out of business and the Respondents denying successorship or that the agreementhad any application to their respective enterprises 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Old Union, 34 in number. Dill testified that the Respondents, in conformity withprevailing policies of other companies in the area,adopted a policy against the em-ployment of women in their warehouses, taking into consideration also such factorsas weight lifting, periodic illnesses, overtime requirements,lack of qualification forpromotion, and general discontent with working conditions.Aside from the factthat such a policy would constitute a bargainable matter, and the Respondents havingsucceeded to the bargaining obligations of Old Union could not lawfully insitute sucha policy unilaterally, the subtraction of these 34 and othersamongOld Union em-ployees for whom there was no equivalent employment with the Respondents wouldnot decimate the checkoff group or so revise the ratio as to provide a persuasiveexplanation why it was passed overin totoin the selection of personnel for theRespondents.10Upon the entire evidence I find that the Respondents,in their hire or transfer ofOld Union employees in the bargaining unit to their respective payrolls, discriminatedagainst employees who had signed checkoff authorizationsas a group,thereby dis-couraging affiliation in the Union in violation of Section 8(a)(3) of the Act, andinterfering with,restraining,and coercing employees in violation of Section 8(a) (1)of the Act.This conclusion is made in conjunction with, but also independently of,findings and conclusions on the issue of successorship and the refusal to bargainand is meant to stand as a conclusion of discrimination in hire regardless of theultimate disposition of the aforesaid issues.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Respondents described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt has been found that the Respondents, in violation of the Act, refused to bargainwith the Union as representative of their employees in an appropriate unit, and dis-criminated against a group of employees because of their union affiliation andactivities.To remedy the refusal to bargain and to effectuate the policies of the Act, it willbe recommended that the Respondents, upon request, bargain with the Union asrepresentative of their employees in the unit in which the Union was certified as suchrepresentative, on all proposals which raise bargainable issues, including proposalsrelating to standards to be observed by the Respondents in the transfer to theirrespective payrolls of Old Union employees, and, if an understanding is reached,embody such understanding in a signed agreement.A strict restoration of thestatus quo in collective bargaining would require that the Respondents rescind andvacate all transfers of Old Union employees thus far effectuated, but because of theprobable impact that such action would have on Respondents' operations, insteaditwill be recommended that the said rescinding and vacating of transfers be effec-tuated as provided below.To remedy the discrimination and thereby to effectuate the policies of the Act, itwill be recommended that the Respondents offer immediate transfer and hire, without,prejudice to their seniority and other rights and privileges, to all Old Union employeesdiscriminated against because of union affiliation and activities, or in violation of thethe bargaining agreement's provisions on the hire and transfer of employees or suchmodifications of that agreement as shall be agreed upon in collective bargaining withthe Union, discharging where necessary employees previously hired or transferred totheir payrolls, respectively, and make them whole for any loss of pay sufferedbecause of the discrimination against them, by payment to them of a sum of moneyequal to that which they would have been paid in Respondents' employ from thedate that, absent discrimination, they would have been transferred to Respondents'payrolls, respectively, to the date of Respondents' offer of hire or transfer, less theirnet earnings, if any, during such periodLoss of pay shall be computed upon aquarterly basis in the manner established by the Board in F. W.Woolworth Com-pany,90 NLRB 289."Respondents'argumentthat no discrimination against the checkoff group was shownbecause none of them applied for employment with the Resnondent merits but scant atten-tion.None in the noncheckoff group applied, either, but 27 of them were hiredThe dis-criminatorv elementlies in Respondents'restrictionof the employment offer to the non-checkoff group. EDWARD H. McLAUGHLIN, ETC.603Itwill further be recommended that the Respondentsplace allemployees whosenames appear on the appendix attached hereto, who are not offered transfer and hireas provided above, on a preferential hiring list in accordance with their seniority andother provisions of the bargaining agreement relating to the hire and transfer ofemployees."The combination of factors upon which the findings of violations are based isof such character and scope that it is believed that a remedy coextensive with thethreat of future violations requires a broad cease-and-desist order, and, accordingly,such an order will be recommended.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization with themeaningof iSection 2(5) of the Act.2.The Respondents jointly constitute, and each is, an employer within themeaningof Section 2(2) of the Act.3.Old Union at all times material prior to November 30, 1960, was an employerwithin the meaning of Section 2(2) of the Act.4.AllRespondents' warehouse and maintenance employees, includingleadmenand warehouse clerical employees, excluding all others including office and clericalemployees, guards, production control employees, professional employees, and super-visors as defined in the Act, constituted and now constitute a unit appropriate forpurposes of collective bargaining within the meaning of Section 9(b) of the Act.5.The Union was on April 15, 1960, and through November 30, 1960, the exclu-tive representative of all employees of Old Union in the aforesaid appropriate unit,and at all times material since has been and is the exclusive representative of allemployees of the Respondents in the aforesaid appropriate unit, for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.6.By refusing on and at all times since December 20, 1960, to bargain collectivelywith the Union as exclusive representative in the aforesaid appropriate unit, theRespondents have engaged in and areengagingin unfair labor practices within themeaning of Section 8(a) (5) of the Act.7.By discriminating in the hire and tenure of employment against the group ofemployees named in the Appendix attached hereto, thereby discouraging membershipin a labor organization, the Respondents have engaged in andare engagingin unfairlabor practices within the meaning of Section 8 (a) (3) of the Act.8.By the said acts of discrimination and refusal to bargain, the Respondents haveinterferedwith, restrained, and coerced their employees in the exercise of rightsguaranteed them in Section 7 of the Act, and thereby have engaged in and are engag-ing in unfair labor practices within the meaning of Section 8(a)(1) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]11The Respondents have argued at some length that Inasmuch as they have thus far,tired only some 28 employees In the warehouse unit, they cannot be held to have dis-criminated against some 134 employeesTo the contrary, the act of discrimination hadits impact on the rights of all 134 employees to beconsideredfor employment irrespectiveof their union or nonunion affiliation, and to have their seniority and other rights underthe bargaining agreement given effectAs to which of the 134 employees have been dis-criminatorily denied employment by the Respondents thus far, It is the duty of theemployer to "disentangle the consequences" of its discriminatory actions-a principlelong established In Board and court decisions in the devising of appropriate remediesin like situations.APPENDIXG. AndersenP. BoagP. CassidyJ.CoulsonC. AndersonW. BooneF. CataneseP. CowanE. AndersonC. BroseM. CatronA. Craine1.AndrewsH. BrownL. ChastainK. CraineT. AndrewsW. BushardE. ChastineA. CuadradoJ.ArmstrongF. CampbellJ.CimoM. DasseroJ. BakerN. CantrellR. CobbJ.DickenH. BarcliftW. CarlsonD. CoffinH. DobbsS. BerryR. CasiasW. CorbettR. Dobbs 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. DominguezJ.KeimJ.Mumford0. SchaeferR. DowisW. KennicuttM. MuroB. SchielerA. DowneyJ.KingR.NicholsJ. ScholesR. Dunbar0. KreutzerS. NiemiecM. SchraederF. DyerH. LewisR.NugentF. SenterD. EasumA. LoeraJ.OlsonR. SerrenR. FaithR. LugarR. OstromF. SlocumD. FarewellD. LynchA. PancicD. StewartJ. FarraceR. MagnessA. ParkerJ. StipecE. GardnerJ.MartinJ.PhillipsW. TarrG. GettleN. MartinichR. PhillipsD. ThiebaudG. HallS.MatlackA.PodraskyL. ThompsonL. HamiltonE. MayberryE. PolleyM. ThorsenF. HancockL. McCreaE.PresterM. TullockR. HardingJ.McGrathE. ProutyE. UllingerJ.HernandezE. McGuireN. RaneyG. VandiverL. HigginsonR. McIntyreL. RatcliffeC. VinskiM. HillegassG. McKayR. RecobJ.WatfordW. HintonJ.McNamaraM. ReynoldsE. WeslingA. HoffmanR. McNamaraJ.ReyonH. Wheaton0. HolteA. MillarS.RiccioD. WoodenP. HolteA. MitchellM. RichardsE. WoodenJ. JensenJ.MitchellP.RisserG. WrightJ. JohnsonJ.MorganL.RobbinsD. JunemanM. MuellaJ. SawayaInterurban Gas CorporationandDonald Gillingham.Case No.7-CA-3202.January 29, 1962DECISION AND ORDEROn November 7, 1961, Trial Examiner Ramey Donovan issued hisIntermediate Report herein, finding that the Respondent had engagedin and was engaging in certain unfair labor practices violative of Sec-tion 8 (a) (3) and (1) of the Act and recommending that it cease anddesist therefrom and take affirmative action, as set forth in the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and findsthat no prejudicial error was committed.The rulings are affirmed.The Board has considered the Intermediate Report, the exceptions,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.ORDERThe Board adopts the Recommendations of the Trial Examinerwith the modification that provision 2(d) read: "Notify the RegionalDirector for the Seventh Region, in writing, within 10 days from the135 NLRB No. 67.